EXHIBIT 10.2

CONVERTIBLE SUBORDINATED PROMISSORY NOTE MATURITY DATE EXTENSION AGREEMENT

Whereas, Bioject Medical Technologies Inc., an Oregon corporation (the
“Company”), borrowed $91,104 from Life Sciences Opportunities Fund II, L.P., a
Delaware Limited Partnership (“the Lender”), pursuant to that certain
Convertible Subordinated Promissory Note, dated as of December 5, 2007 (the
“Note”); and

Whereas, the Note currently matures on May 15, 2009; and

Whereas, no principal and interest have been paid to date on the Note; and

Whereas, the Company has requested that the Lender extend the maturity date of
the Note and all principal and interest due thereon to July 15, 2009;

For good and valuable consideration, the Company and the Lender agree as follow:

The maturity date of the Note is hereby extended to July 15, 2009 and all
principal and interest due and payable on the Note shall be due and payable on
July 15, 2009 (the “Extension”). All of the other terms and conditions of the
Note, the Convertible Note Purchase and Warrant Agreement between the Company
and the Lender dated as of December 5, 2007, as amended as of December 19, 2007,
the Warrant to purchase 12,147 shares of the Company’s Common Stock issued by
the Company to the Lender on December 5, 2007 and the Registration Rights
Agreement between the Company and the Lender dated as of December 5, 2007, shall
remain in full force and effect and are not amended in any manner by the
Extension.

 

Dated: April 6, 2009 LIFE SCIENCES OPPORTUNITIES FUND II, L.P. By:   /s/ James
Gale   Signet Healthcare Partners, LLC, General Partner   James Gale, Managing
Director Bioject Medical Technologies, Inc. By:   /s/ Ralph Makar   Ralph Makar
  President and Chief Executive Officer